Citation Nr: 0929239	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with panic disorder and agoraphobia, 
evaluated as 50 percent disabling for the period prior to 
March 5, 2008, and as 70 percent disabling for the period 
from March 5, 2008.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a July 2005 decision, the Board denied entitlement to a 
rating in excess of 50 percent for PTSD.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a January 2006 Order, the 
Court granted a Joint Motion for Remand, vacated the July 
2005 decision, and remanded the case to the Board.  The Board 
thereafter remanded the case in May 2006.

In a July 10, 2007, decision, the Board again denied 
entitlement to a rating in excess of 50 percent for PTSD.  
The Veteran appealed the decision to the Court, and in an 
August 2008 Order, the Court again granted a Joint Motion for 
Remand filed by the parties, vacated the July 2007 decision, 
and remanded the case to the Board.  The Board in turn 
remanded the case in January 2009.

In an April 2009 rating decision, the RO granted service 
connection for a panic disorder, and as a result increased 
the evaluation assigned the Veteran's service-connected 
psychiatric disability to 70 percent, effective March 5, 
2008.

In the January 2009 remand, the Board instructed the RO to 
issue a statement of the case with respect to the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The record reflects that the RO subsequently granted 
entitlement to a TDIU in April 2009, thereby rendering that 
issue moot. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the January 2009 remand requested that the RO 
schedule the Veteran for another psychiatric examination.  
The record reflects that the RO thereafter scheduled the 
Veteran for a February 2009 VA examination in Boise, Idaho, 
but that the Veteran, who lives in Oregon, failed to report; 
he called the Boise facility three days later and explained 
that he was unable to travel to Boise.  The RO thereafter 
scheduled the Veteran for a March 2009 VA examination in 
Walla Walla, Washington, but the Veteran was unable to 
attend, explaining that he was unable to travel over 2 hours 
in a vehicle because of panic attacks.

The Board notes that the Boise facility is approximately 158 
miles from the Veteran's residence, and that the Walla Walla 
facility is approximately 172 miles from the Veteran's home.  
The Board points out, however, that the Veteran appears to 
have had no difficulty reporting to the Boise facility for 
examinations in March 2007 and March 2008, and at those times 
did not mention any travel restrictions caused by panic 
attacks.  Moreover, at his last examination he reported 
receiving treatment at the Boise facility.

Nevertheless, the Board notes that VA's La Grande, Oregon 
Community Based Outpatient Clinic (CBOC) is located 
approximately 90 miles from the Veteran's residence, 
requiring a drive of under 2 hours.  The CBOC in Ontario, 
Oregon is located approximately 107 miles from the Veteran's 
home.  The Veteran has requested that his examination take 
place at either one of those clinics.  In the April 2009 
supplemental statement of the case, the RO indicated that it 
had explored the possibility of an examination at the La 
Grande and Ontario facilities but that the RO was "unable to 
facilitate having [the Veteran] undergo a [VA examination] 
with a psychiatrist or psychologist in La Grande or Ontario, 
Oregon."  

It is unclear whether the La Grande or Ontario facilities 
have the necessary personnel to examine the Veteran in 
accordance with the Board's instructions, but the Board 
points out that the RO's efforts at exploring this 
possibility are not documented in the record.  Nor is there 
any indication that the RO has explored the possibility of 
conducting the examination of the Veteran on a fee basis with 
someone closer to his location than the Boise and Walla Walla 
facilities.

Although the Board is not entirely persuaded that the Veteran 
is suddenly unable to attend the Boise facility, in order to 
afford him a reasonable opportunity to attend a VA 
examination to develop evidence necessary to accurately 
evaluate his psychiatric disorder, the Board will remand this 
case for the RO to at least explore other avenues of 
examination.

As noted above, the Veteran appears to have received regular 
treatment at the Boise, Idaho VA Medical Center.  On remand, 
the RO should obtain any recent records for the Veteran from 
that facility.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain medical records 
for the Veteran from the Boise, Idaho VA 
Medical Center for January 2007 to the 
present.

2.  The RO should then schedule the 
Veteran for a VA psychiatric examination 
by an examiner with appropriate expertise 
to determine the impact of the Veteran's 
service-connected psychiatric disability 
on his employability.  If possible, the 
examination should be scheduled at the La 
Grande, Oregon, or Ontario, Oregon, VA 
CBOC, or another VA facility that is 
closer to the Veteran's residence than 
the Boise, Idaho VA Medical Center.  If 
there is no VA medical facility located 
closer to the Veteran's residence that is 
capable of performing the requested 
examination, the RO should document this 
fact, and explore (with appropriate 
documentation to the record) whether 
conducting the examination on a fee basis 
is practicable.  

All indicated studies must be performed, 
and all findings should be reported in 
detail.  The examiner is to provide a 
detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any psychiatric disability.  With respect 
to each identified psychiatric symptom 
the examiner must indicate whether such 
symptom is due to the service-connected 
psychiatric disability.  To the extent 
possible, the examiner must attempt to 
distinguish the manifestations of the 
Veteran's psychiatric disability from any 
other disorder, to include 
schizoaffective disorder and alcohol 
abuse.  If such a distinction cannot be 
made without engaging in speculation the 
examiner should so state.  

The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
Veteran's service-connected psychiatric 
disability, to include whether the 
disability alone renders the Veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The rationale for all opinions expressed 
should be provided.  The claims files 
must be made available to the examiner 
for review. 

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.

4.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an appropriate opportunity 
to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

